ORDER
By order dated October 4, 2018, the Court granted a petition seeking transfer of jurisdiction from the Court of Appeals. The appellant and transfer petitioner, Jesse Brown, by counsel, has filed a "Motion to Dismiss Appeal," advising that he no longer wishes to challenge the decision of the Court of Appeals. The appellee, Indiana Department of Child Services, has filed a response opposing dismissal of this appeal.
Following discussion among the Justices in conference, and being duly advised, the Court has determined that it should not assume jurisdiction over this appeal and that the Court of Appeals opinion reported as Brown v. Indiana Dep't of Child Servs., 993 N.E.2d 194 (Ind.Ct.App.2013), should be reinstated as Court of Appeals precedent. Accordingly, the order granting transfer is VACATED and transfer is hereby DENIED. The February 13, 2014, oral argument setting also is VACATED. Pursuant to Appellate Rule 58(B), this appeal is at an end.
The Court DIRECTS the Clerk to certify this appeal as final and to send copies of this order to the Hon. Nancy H. Vaidik, Chief Judge of the Court of Appeals; the Hon. Kevin M. Barton, Johnson Superior Court; Steve Lancaster, Court of Appeals Administrator; and all counsel of record.
The Court further DIRECTS the Clerk to send a copy of this Order to LexisNexis and to Thomson/Reuters for publication on-line and in the bound volumes of this Court's decisions.
All Justices concur.